Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 21 and 24 are objected to because of the following informalities:  “TiW. Ta. TaSiN. TiN. TaN. CuSiN and the like,,” in line 3 or 8 respectively.  For the purpose of examination, it is considered as “TiW, Ta, TaSiN, TiN, TaN, CuSiN and the like,”. Appropriate correction is required.
Claim 27 objected to because of the following informalities: “wherein When” in line 1. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 22 and 27-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claim 22, it is not clear as to how “the ion barrier facilitates the modulation of the polarity (unipolar or bipolar) of the selector” is enabled. The embodiment of Fig. 5 is non-enabling, because it does not convey to one of ordinary skill in the art as to how the ion barrier is modulated.

Regarding claim 27, it is not clear as to how “modulating the conductive bridge device” is enabled. The embodiment of Fig. 5 is non-enabling, because it does not convey to one of ordinary skill in the art as to how the conductive bridge device is modulated.

Note: The dependent claims necessarily inherit the enablement requirement of the claims on which they depend. Claims 28-29 are rejected as being dependent upon rejected claim 27.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 16 recites the limitation "the hole in the ion barrier" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is considered as “the number of holes in the ion barrier”. Appropriate correction is required.

Claim 23 recites the limitation "the hole" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is considered as “each of the holes”. Appropriate correction is required.

Claim 25 recites the limitation "the hole" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, it is considered as “the holes”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claim(s) 15, 25 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by US 2014/0252296 A1 (“Chueh”).

Regarding claim 15, Chueh shows (Fig. 1A-1G) a conductive bridge semiconductor device (RRAM with filament path, para 18), comprising a lower electrode (13, para 40), a resistive switching functional layer (141, switch layer, para 41), an ion barrier layer (142, graphene layer, para 41) and an active upper electrode (15, para 41) from bottom to top, wherein the ion barrier layer is provided with certain holes (1421, micro-pores, para 41) through which active conductive ions (dissociated silver, para 44; Note: Dissociation in chemistry and biochemistry is a general process in which molecules separate or split into smaller particles such as atoms, ions, or radicals, usually in a reversible manner; source:Wikipedia) pass.




Regarding claim 25, Chueh shows (Fig. 1) a method of manufacturing a conductive bridge semiconductor device according to claim 15, comprising: 
forming a lower electrode (13, Fig. 1C), a resistive switching functional layer (141, switch layer, Fig. 1D) and an ion barrier layer (142, Fig. 1E) in sequence; 
forming holes (1421) in the ion barrier layer; 
preparing an active upper electrode (15, Fig. 1G) over the ion barrier layer having the holes.

2. Claim(s) 23 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Chueh as evidenced by US 2015/0291431 A1 (“Tang”).

Regarding claim 23, Chueh as evidenced by Tang shows a shape of each of the holes is rectangular, elliptical, triangular, hexagonal, or irregular figure (para 278).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1. Claims 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chueh.

Regarding claim 16, Chueh shows (Fig. 1) wherein the conductive bridge semiconductor device is a conductive bridge resistive random access memory (RRAM with filament path, para 18), the number of holes in the ion barrier layer is one (para 18 for one path), and a radial size of the hole is between 5 nm and 200nm (claim 4 teaches a size between 100 nm to 10000 nm which overlaps the claimed range).  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding claim 17, Chueh shows (Fig. 1) wherein the hole (1421 directly below 15) is located at a central position of the ion barrier layer (142).

Regarding claim 18, Chueh shows (Fig. 1) wherein the ion barrier layer (142) is made of at least one of the following materials: graphene (para 41), MoS2, BN, Ti, TiW, 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding claim 19, Chueh shows (Fig. 1) wherein the conductive bridge semiconductor device (RRAM with filament path, para 18) is a conductive bridge selector (conductivity based on filament path, para 9), the number of holes (1421) in the ion barrier layer is greater than one, and the radial size of the hole is between 0.1um to 10um (claim 4).
Chueh does not show the radial size of the hole is atomic scale and less than 5 nm.
However, the ordinary artisan would have recognized the “radial size of hole” to be a result effective variable affected by the size of ion. Thus, it would have been obvious to have the radial size of hole within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B.

Regarding claim 20, Chueh shows (Fig. 1) wherein the holes (1421) are randomly distributed (no specific location stated) in the ion barrier layer (142).
Chueh does not specifically teach the holes with an areal density between 107/cm2 and 1014/cm2.
However, the ordinary artisan would have recognized the “hole areal density” to be a result effective variable affecting the numbers of filament path and hence stability of the RRAM (para 18). Thus, it would have been obvious to have the radial size of hole within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. See MPEP 2144.05 II.B.

Regarding claim 21, the prior art as noted in the above rejection of claim 18, discloses the entire claimed invention.

2. Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chueh as applied to claim 15 above, in view of US 2018/0212143 A1 (“Tseng”).

Regarding claim 24, Chueh shows (Fig. 1) wherein the lower electrode (13) is a layered structure prepared by one or more of following materials: 
TaN, TiN, W, Al, Ru, Ti, and Pt (para 40); 
the resistive switching functional layer (141) is a layered structure prepared by one or more of following materials: 
TaOX, MgO, HfO2, A1203, TiO2, SiO2 and ZrO2 (para 40); 
the ion barrier layer (142) is made of at least one of the following materials: graphene, MoS2, BN, Ti, TiW, Ta, TaSiN, TiN, TaN, CuSiN (para 41) and the like, and has a thickness less than 10 nm (para 43); 
the active upper electrode (15) comprises a single-element electrode including Ag, Cu or Ni, or an alloy electrode including at least one of Ag, Cu or Ni, (para 41).
Chueh does not show the lower electrode has a thickness between 10 nm and 200nm;
resisitive switching layer has a thickness between 3 nm and 100 nm; and
upper electrode has a thickness between 10 nm and 200 nm.
Tseng shows (Fig. 1) the lower electrode (120) has a thickness between 10 nm and 200nm;
upper electrode (170) has a thickness between 10 nm and 200 nm (para 45).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use lower and upper electrode according to the teaching of “Tseng”, 
Chueh in view of Tseng does not show resisitive switching layer has a thickness between 3 nm and 100 nm.
Chang shows (Fig. 1) resisitive switching layer (110) has a thickness between 3 nm and 100 nm (1 nm to 50 nm) [para 27].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	The motivation to do so is that the selection of an art recognized resistive switching layer of Chang is suitable for the intended use of Chueh in view of Tseng (MPEP §2144.07).

3. Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chueh as applied to claim 25 above, in view of US 2019/0376925 A1 (“Choi”).

Regarding claim 26, Chueh shows (Fig. 1) the holes (1421) are formed in the ion barrier layer (142).
Chueh does not show the holes are formed in the ion barrier layer by using optical exposure combined with focused ion beam etching.
Choi shows the holes (para 53) are formed in the ion barrier layer (graphene) by using optical exposure (irradiation with ion beam, para 53) combined with focused ion beam etching (para 53 last part).

The motivation to do so is that the selection of an art recognized etching proces of Choi is suitable for the intended use of Chueh (MPEP §2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WASIUL HAIDER/Examiner, Art Unit 2819